UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the quarterly period ended September 30, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-15204 NATIONAL BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1375874 (I.R.S. Employer Identification No.) 101 Hubbard Street P. O. Box 90002 Blacksburg, VA 24062-9002 (Address of principal executive offices) (Zip Code) (540) 951-6300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[x] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [x] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b–2 of the Exchange Act. Large accelerated filer[]Accelerated filer[x]Non-accelerated filer[]Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). [ ] Yes[x] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Common Stock, $1.25 Par Value Outstanding at November 1, 2010 (This report contains 36 pages) NATIONAL BANKSHARES, INC. AND SUBSIDIARIES Form 10-Q Index Part I - Financial Information Page Item 1 Financial Statements 3 Consolidated Balance Sheets, September 30, 2010 (Unaudited) and December 31, 2009 3 - 4 Consolidated Statements of Income for the Three Months Ended September 30, 2010 and 2009 (Unaudited) 5 - 6 Consolidated Statements of Income for the Nine Months Ended September 30, 2010 and 2009 (Unaudited) 7 - 8 Consolidated Statements of Changes in Stockholders’ Equity for the Nine Months Ended September 30, 2010 and 2009 (Unaudited) 9 Consolidated Statements of Cash Flows for the NineMonths Ended September 30, 2010 and 2009 (Unaudited) 10 - 11 Notes to Consolidated Financial Statements (Unaudited) 12 - 20 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 - 29 Item 3 Quantitative and Qualitative Disclosures About Market Risk 30 Item 4 Controls and Procedures 30 Part II - Other Information Item 1 Legal Proceedings 30 Item 1A Risk Factors 30 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3 Defaults Upon Senior Securities 30 Item 4 Reserved 30 Item 5 Other Information 30 Item 6 Exhibits 31 Signatures 31 Index of Exhibits 32 - 33 2 Part I Financial Information Item 1. Financial Statements National Bankshares, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) September 30, December 31, $ in thousands, except per share data Assets Cash and due from banks $ $ Interest-bearing deposits Securities available for sale, at fair value Securities held to maturity (fair value approximates $132,220 at September 30, 2010 and $129,892 at December 31, 2009) Mortgage loans held for sale Loans: Real estate construction loans Real estate mortgage loans Commercial and industrial loans Loans to individuals Total loans Less unearned income and deferred fees ) ) Loans, net of unearned income and deferred fees Less allowance for loan losses ) ) Loans, net Premises and equipment, net Accrued interest receivable Other real estate owned, net Intangible assets and goodwill Other assets Total assets $ $ Liabilities and Stockholders' Equity Noninterest-bearing demand deposits $ $ Interest-bearing demand deposits Savings deposits Time deposits Total deposits Accrued interest payable Other liabilities Total liabilities Commitments and contingencies 3 Stockholders' Equity Preferred stock, no par value, 5,000,000 shares authorized; none issued and outstanding $ $ Common stock of $1.25 par value. Authorized 10,000,000 shares; issued and outstanding 6,933,474 shares in 2010 and in 2009 Retained earnings Accumulated other comprehensive income (loss), net ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 4 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Income Three Months Ended September 30, 2010 and 2009 (Unaudited) September 30, September 30, $ in thousands, except per share data Interest Income Interest and fees on loans $ $ Interest on interest-bearing deposits 36 23 Interest on securities – taxable Interest on securities – nontaxable Total interest income Interest Expense Interest on time deposits of $100,000 or more Interest on other deposits Interest on other borrowed funds 1 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Service charges on deposit accounts Other service charges and fees 63 Credit card fees Trust income BOLI income Other income 72 76 Realized securities gains (losses), net 2 ) Total noninterest income Noninterest Expense Salaries and employee benefits Occupancy and furniture and fixtures Data processing and ATM FDIC assessment Credit card processing Intangible assets amortization Net costs of other real estate owned 29 Franchise taxes Other operating expenses Total noninterest expense Income before income taxes Income tax expense Net Income $ $ 5 Basic net income per share $ $ Fully diluted net income per share $ $ Weighted average number of common shares outstanding – basic Weighted average number of common shares outstanding – diluted Dividends declared per share $ $ See accompanying notes to consolidated financial statements. 6 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Income Nine Months Ended September 30, 2010 and 2009 (Unaudited) September 30, September 30, $ in thousands, except per share data Interest Income Interest and fees on loans $ $ Interest on interest-bearing deposits 85 73 Interest on securities – taxable Interest on securities – nontaxable Total interest income Interest Expense Interest on time deposits of $100,000 or more Interest on other deposits Interest on borrowed funds 2 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Service charges on deposit accounts Other service charges and fees Credit card fees Trust income BOLI income Other income Realized securities gains (losses), net (1 ) 55 Total noninterest income Noninterest Expense Salaries and employee benefits Occupancy and furniture and fixtures Data processing and ATM FDIC assessment Credit card processing Intangible assets amortization Net costs of other real estate owned Franchise taxes Other operating expenses Total noninterest expense Income before income taxes Income tax expense Net Income $ $ 7 Basic net income per share $ $ Fully diluted net income per share $ $ Weighted average number of common shares outstanding – basic Weighted average number of common shares outstanding – diluted Dividends declared per share $ $ See accompanying notes to consolidated financial statements. 8 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Changes in Stockholders’ Equity Nine Months Ended September 30, 2010 and 2009 (Unaudited) $ in thousands, except per share data Common Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Comprehensive Income Total Balances at December 31, 2008 $ $ $ ) $ Net income $ Dividends $0.41 per share ) ) Exercise of stock options 5 50 55 Other comprehensive income, net of tax: Unrealized gain on securities available for sale, net of income tax $1,938 Reclass adjustment, net of tax $15 27 Other comprehensive income, net of tax $1,953 Comprehensive income $ Balances at September 30, 2009 $ $ $ ) $ Balances at December 31, 2009 $ $ $ ) $ Net income $ Dividends $0.44 per share ) ) Other comprehensive income, net of tax: Unrealized gain on securities available for sale, net of income tax $979 Reclass adjustment, net of tax $5 9 Other comprehensive income, net of tax $984 Comprehensive income $ Balances at September 30, 2010 $ See accompanying notes to consolidated financial statements. 9 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Cash Flows Nine Months Ended September 30, 2010 and 2009 (Unaudited) September 30, September 30, $ in thousands Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation of bank premises and equipment Amortization of intangibles Amortization of premiums and accretion of discounts, net (Gains) on disposal of fixed assets (3 ) (Gains) Losses on sales and calls of securities available for sale, net 14 ) (Gains) on calls of securities held to maturity, net ) ) Losses and write-downs on other real estate owned 67 54 Net change in: Mortgage loans held for sale ) ) Accrued interest receivable ) Other assets ) ) Accrued interest payable ) ) Other liabilities ) Net cash provided by operating activities Cash Flows from Investing Activities Net change interest-bearing deposits ) Proceeds from calls, principal payments, sales and maturities of securities available for sale Proceeds from calls, principal payments and maturities of securities held to maturity Purchases of securities available for sale ) ) Purchases of securities held to maturity ) ) Purchases of loan participations ) Collections of loan participations Loan originations and principal collections, net ) Proceeds from disposal of other real estate owned Recoveries on loans charged off 64 Additions to bank premises and equipment ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities Net change in time deposits ) ) Net change in other deposits Net change in other borrowed funds (8 ) Cash dividends ) ) Stock options exercised 55 Net cash provided by (used in) financing activities ) Net change in cash and due from banks ) ) Cash and due from banks at beginning of period Cash and due from banks at end of period $ $ 10 Supplemental Disclosures of Cash Flow Information Interest paid on deposits and borrowed funds $ $ Income taxes paid $ $ Supplemental Disclosure of Noncash Activities Loans charged against the allowance for loan losses $ $ Loans transferred to other real estate owned $ $ Unrealized gains on securities available for sale $ $ See accompanying notes to consolidated financial statements. 11 National Bankshares, Inc. and Subsidiaries Notes to Consolidated Financial Statements September 30, 2010 (Unaudited) $ in thousands, except per share data and % data Note 1: General The consolidated financial statements of National Bankshares, Inc. (NBI) and its wholly-owned subsidiaries, The National Bank of Blacksburg (NBB) and National Bankshares Financial Services, Inc. (NBFS) (collectively, the Company), conform to accounting principles generally accepted in the United States of America and to general practices within the banking industry. The accompanying interim period consolidated financial statements are unaudited; however, in the opinion of management, all adjustments consisting of normal recurring adjustments, which are necessary for a fair presentation of the consolidated financial statements, have been included.The results of operations for the three and nine months ended September 30, 2010 are not necessarily indicative of results of operations for the full year or any other interim period.The interim period consolidated financial statements and financial information included in this Form 10-Q should be read in conjunction with the notes to consolidated financial statements included in the Company’s 2009 Form 10-K.The Company posts all reports required to be filed under the Securities and Exchange Act of 1934 on its web site at www.nationalbankshares.com. Subsequent events have been considered through the date when the Form 10-Q was issued. Note 2: Stock-Based Compensation The Company had a stock option plan, the 1999 Stock Option Plan, that was adopted in 1999 and that was terminated on March 9, 2009. From 1999 to 2005, incentive stock options were granted annually to key employees of NBI and its subsidiaries. None have been granted since 2005.All of the outstanding stock options are vested. Because there have been no options granted in 2010 and all options were fully vested at December 31, 2008, there is no expense included in net income for the periods presented. Options Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at January 1, 2010 $ Exercised Forfeited or expired Outstanding September 30, 2010 $ $ Exercisable at September 30, 2010 $ $ During the nine months ended September 30, 2010, there were no stock options exercised. During the first nine months of 2009, 4,000 shares were exercised with an intrinsic value of $47. There were no stock options granted in the first nine months of 2010. 12 Note 3:Allowance for Loan Losses, Nonperforming Assets and Impaired Loans Nine Months ended September 30, Year ended December 31, Balance at beginning of period $ $ $ Provision for loan losses Loans charged off ) ) ) Recoveries of loans previously charged off 64 81 Balance at the end of period $ $ $ Ratio of allowance for loan losses to the end of period loans, net of unearned income and deferred fees % % % Ratio of net charge-offs to average loans, net of unearned income and deferred fees(1) % % % Ratio of allowance for loan losses to nonperforming loans(2) % % % Net charge-offs are on an annualized basis. The Company defines nonperforming loans as total nonaccrual and restructured loans.Loans 90 days past due and still accruing are excluded. September 30, December 31, Nonperforming assets: Nonaccrual loans $ $ $ Restructured loans not in nonaccrual Total nonperforming loans Other real estate owned, net Total nonperforming assets $ $ $ Ratio of nonperforming assets to loans, net of unearned income and deferred fees, plus other real estate owned % % % September 30, December 31, Loans past due 90 days or more and still accruing $ $ $ Ratio of loans past due 90 days or more and still accruing to loans, net of unearned income and deferred fees % % % Impaired loans: Total impaired loans $ $ $ Impaired loans with a valuation allowance $ $ $ Valuation allowance ) ) ) Impaired loans, net of allowance $ $ $ Impaired loans with no valuation allowance $ $ $
